Citation Nr: 0116634	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  96-37 671	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York




THE ISSUE

Entitlement to initial rating in excess of 30 percent for 
service-connected painful left great toe with fracture of the 
tibial sesamoid.




REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The veteran served on active duty from August 1993 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted the veteran's claim for a left foot sesamoid 
fracture and assigned a 10 percent initial rating for the 
service-connected painful left great toe with fracture of the 
tibial sesamoid.  The veteran appealed the initial rating.  
Before the case was sent to the Board on appeal, the RO in 
San Juan, Puerto Rico, granted a higher initial rating of 30 
percent in an April 1997 rating decision.

In February 2000, the Board remanded the case to have the RO 
review certain items of evidence that had not previously been 
reviewed by the RO.  The veteran subsequently moved to New 
York and his claim is now under the jurisdiction of the RO in 
Buffalo, New York, which issued a supplemental statement of 
the case on remand continuing the 30 percent rating for the 
service-connected painful left great toe with fracture of the 
tibial sesamoid.


FINDINGS OF FACT

1.  The service-connected painful left great toe with 
fracture of the tibial sesamoid results in a severe degree of 
disability consisting of pain with palpation of the left 
tibial sesamoid bone below the great toe of the foot and pain 
resulting in an inability to rise on toes or squat with the 
left foot or on the forefoot.

2.  The service-connected painful left great toe with 
fracture of the tibial sesamoid has not resulted in loss of 
use of the foot; impairment in the normal gait cycle consists 
of mild limping favoring the left foot and does not result in 
impairment in balance and propulsion that could be 
accomplished equally well by an amputation stump with 
prosthesis.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.63, 4.71a, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran served on active duty from August 1993 to 
February 1996.  Service medical records reflect that the 
veteran sustained a fracture to the left tibial sesamoid in 
service in November 1994 when he fell from a tank, landed on 
his left foot, and felt a very sharp pain.  In October 1995, 
the veteran's foot condition was evaluated by a Medical 
Evaluation Board.  At that time, the veteran's main complaint 
was that the bottom of his left first metatarsophalangeal 
joint hurt.  Following the injury to the foot in November 
1994, treatment included pain relievers such as Motrin and a 
steroid injection into the area of the tibial sesamoid which 
provided relief last approximately four weeks.  He also had 
been given profiles to limit his participation in certain 
activities.  He had not had any physical therapy or 
surgeries.  His foot was in a cast for one month and then was 
placed in a CAM walker which he wore at work.  His military 
occupational specialty (MOS) was a signal support systems 
specialist which entailed getting in M1A1 tanks or any 
armored vehicle and troubleshooting communication equipment.  
The veteran reported not being able to do his job since 
November 1994.  He was unable to carry heavy loads, run, or 
climb for an extended amount of time.  Aggravating conditions 
were standing for long periods, running, or putting any type 
of strain on his toes.  He had last passed a PT (physical 
training) test in February 1995.

Physical examination revealed neurovascular status intact 
with tenderness to palpation at the plantar aspect of the 
left tibial sesamoid.  Dermatological examination showed no 
erythema, no edema, no exudate, no scars, cysts or lesions.  
The musculoskeletal examination revealed a moderate arch 
height with full range of motion of the ankle joint, subtalar 
joint, and metatarsophalangeal joint.  The X-ray of the left 
forefoot area revealed a small fracture line at the distal 
portion of the left tibial sesamoid.  The Medical Evaluation 
Board found that the veteran's present condition was painful 
left great toe tibial sesamoid with certain activities as 
described in the report.  With regard to prognosis, the Board 
noted that the veteran had not experienced significant 
improvement in his symptoms since November 1994 and that it 
was unlikely that his condition would improve enough in the 
near future to allow him to return to the rigors of his MOS.  
The diagnosis was painful left foot great toe tibial sesamoid 
after fracture.  The Board recommended that the veteran be 
discharged from service as unfit for duty.  A Physical 
Evaluation Board reviewed the findings of the Medical 
Evaluation Board and found the veteran physically unfit and 
recommended a rating of 10 percent for painful left great toe 
tibial sesamoid with physical activity.

The veteran claimed service connection for the disability 
upon discharge in February 1996.  In a March 1996 rating 
decision, the RO granted service connection and assigned an 
initial rating of 10 percent for the disability based on the 
service medical records.  The veteran appealed the initial 
rating to the Board.  During the course of the appeal but 
before the case was sent to the Board, the RO received 
additional medical evidence relevant to the claim from 
Ortopedas Associados del Oeste, dated in October and December 
1996.  These reports reflected that there was tenderness over 
the lateral aspect of the plantar side of the first 
metatarsophalangeal joint in the area of the lateral 
sesamoid.  X-rays revealed what appeared to be a non-united 
fracture of the lateral sesamoid.  The doctor explained 
surgical and conservative alternatives to the veteran.  The 
former consisted of excision of the sesamoid; the latter, 
infiltration of the area with an anti-inflammatory medication 
to provide temporary relief.  The veteran opted for the 
latter course of action.

In February 1997, the veteran was afforded a VA examination.  
The examiner recorded the history of injury to the left great 
toe in service in November 1994.  The veteran reported that 
in the last year his foot had been injected three times with 
non-steroid anti-inflammatory agents and steroids to no 
avail.  He referred to exquisite pain in the plantar aspect 
of the great toe and to cramps upon walking.  Pain worsened 
with placing weight on the foot.

On examination, the examiner noted that the veteran could 
stand and perform supination and pronation without problems.  
He could not rise on toes or squat with the left foot or on 
the forefoot due to experiencing severe pain.  There was 
swelling of the ball of the foot on the plantar aspect of the 
great toe area.  He had an impaired function with an impaired 
gait cycle, with inability to perform toe off, due to the 
objective severe pain experienced on the left tibial sesamoid 
bone area.  There were no deformities of the left foot.  
There was exquisite pain objectively upon light touch of the 
left tibial sesamoid bone below the great toe of the foot.  
There was exquisite pain objectively on all movements of the 
great toe.   There was no instability of the ankle and there 
was normal muscle strength.  The diagnosis was residuals, 
painful left great toe with tibial sesamoid fracture at the 
present time with non-united fracture of the lateral tibial 
sesamoid bone by X-rays performed on October 23, 1996.  The 
examiner noted that X-rays were shown to him by the veteran.  
The veteran was instructed to go for an Orthopedic evaluation 
for correction and treatment of the non-united fracture.

In an April 1997 supplemental statement of the case, the RO 
granted an initial evaluation of 30 percent for a severe foot 
injury.  A 40 percent evaluation was not assigned because the 
evidence did not show actual loss of use of the foot.

In December 1997, the RO obtained VA outpatient treatment 
records dated in 1996 and 1997.  Among these was an 
Orthopedic Consultation Report dated in March 1996.  The 
veteran provided a history of the injury to the left foot in 
service in 1994 and reported that since then pain persisted.  
On examination, there was swelling, more marked on the 
plantar aspect of the first metacarpal phalangeal joint.  
There was tenderness to palpation and on motion of the joint.  
An X-ray of the foot revealed no evidence of osseous 
abnormality.  The impression was monoarticular arthritis, 
first metacarpal phalangeal joint, left foot.  The 
recommendation included a trial of nonsteroid 
anti-inflammatory drugs.

In an August 1997 supplemental statement of the case, the RO 
continued the 30 percent rating under Diagnostic Code 5284 in 
the VA Schedule for Rating Disabilities which provided the 
criteria for rating foot injuries.  Under those criteria, a 
30 percent rating is provided where symptoms of the foot 
injury are severe.  The supplemental statement of the case 
shows that the RO considered the criteria for rating 
disability resulting from degenerative arthritis under 
Diagnostic Code 5003, given the diagnosis of arthritis by the 
VA orthopedist in March 1996.  However, the highest rating 
provided under that code is 20 percent.  An evaluation higher 
than 30 percent, i.e., a 40 percent rating, may be assigned 
under the schedular criteria for a foot injury where the 
evidence shows loss of use of the foot.

In October 1998, the RO obtained additional VA outpatient 
treatment records dated from 1996 to 1998.  Another 
Orthopedic Consultation Report dated in September 1997 is 
among these records.  The examiner noted the history of 
fracture in service in 1994 and ordered a bone scan to 
evaluate the status of the non-union of the lateral tibial 
sesamoid bone.  The October 1997 bone scintigram report is 
also of record.  The study did not reveal any localized areas 
of increased distribution activity.  Further delayed views 
performed three hours later did not reveal any abnormal focal 
or diffuse high radiotracer concentration throughout the bony 
structures particularly within the first toe of the left 
foot.  The impression was a normal bone scintigram.

An April 1998 Podiatry Consultation Report is also of record.  
The veteran complained of left foot pain for four years.  
Objective findings were severe pain with palpation of left 
fibular sesamoid with no ecchymosis or edema.  The assessment 
was fibular sesamoid fracture, left foot.

In July 1998, the veteran was afforded a VA Neurologic 
examination in connection with a claim pertaining to migraine 
headaches.  The examiner noted that the veteran had a normal 
gait, unassisted with mild limping favoring the left foot.  
The veteran claimed that he could not walk on toes with his 
left foot due to pain.

Documents in the claims file show that the veteran claimed 
and was awarded a clothing allowance in August 1998 and 
August 1999 because of use of a CAM walker and orthopedic 
insole.

The RO did not review the additional medical records and 
issue a supplemental statement of the case before sending the 
case to the Board.  Therefore, in February 2000, the Board 
remanded the case for the RO to review the additional 
evidence.  In an August 2000 supplemental statement of the 
case, the RO continued the 30 percent initial rating for 
painful left great toe with fracture of the tibial sesamoid 
based on its review of all the medical evidence of record.

Analysis.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  In 
considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

There is a "distinction between an original rating and a 
claim for an increased rating . . . ." Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (emphasis in original).  For 
instance, where a veteran appeals the initial assignment of a 
disability rating, the statement of the case should treat the 
appeal as one expressing disagreement with the original 
rating award and not as one for an increased evaluation 
because "this distinction is not without importance in terms 
of VA adjudicative actions".  Fenderson, 12 Vet. App. at 
132.

Moreover, the distinction "may be important . . . in terms 
of determining the evidence that can be used to decide 
whether an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  For example, the rule 
articulated in Francisco v. Brown -- that, where an increase 
in the disability rating is at issue, the present level of 
the veteran's disability is the primary concern -- does not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco, 
7 Vet. App. at 58.  Instead, the evidence contemporaneous 
with the claim and with the initial rating decision granting 
service connection should be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

In this case, the veteran disagreed with the 10 percent 
initial rating assigned for his service-connected left foot 
disability.  During the course of the appeal, the RO assigned 
a 30 percent initial rating for the left foot disability 
under the criteria in the VA Schedule for Rating Disabilities 
for disability resulting from foot injuries.  The RO did 
treat the issue as one for an "original" rating, rather 
than an "increased" rating, noting in the statement of the 
case and supplemental statements of the case that the issue 
concerned the "evaluation" of the service-connected left 
foot disorder.  Cf. Fenderson, 12 Vet. App. at 132 (requiring 
remand for supplemental statement of the case where the RO 
treated the appeal of the original rating as an appeal of an 
increased rating).  Moreover, when the RO granted the 30 
percent rating, it awarded that rating back to the date 
following the veteran's discharge from service, the earliest 
effective date possible for an initial rating to be assigned.  
Accordingly, remand in this case is not warranted for 
issuance of supplemental statement of the case in this 
regard.  

The criteria for rating disability resulting from foot 
injuries provide a 30 percent disability for a severe degree 
of disability resulting from a foot injury.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  A higher rating of 40 percent 
may be assigned with actual loss of use of the foot.  Thus, 
the issues on appeal are whether evidence of record 
contemporaneous with the veteran's original claim, i.e., the 
service medical records, showed loss of use of the left foot, 
thereby warranting an initial rating of 40 percent, or, if 
not, whether any evidence obtained later during the course of 
the appeal of the initial rating showed loss of use of the 
left foot, thereby warranting a "staged" rating of 40 
percent.

Loss of use a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, etc., could be accomplished equally well by 
an amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of 2 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches (8.9 cms.) or more, will be taken 
as loss of use of the foot involved.  Complete paralysis of 
the external popliteal nerve (common peroneal) and 
consequent, footdrop, accompanied by characteristic organic 
changes including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§ 4.63.

In this case, the residual disability resulting from the 
veteran's foot injury consists of pain with palpation and 
with activities including walking.  The degree of disability 
shown by the evidence has been consistent from the time of 
discharge from service, as shown primarily by the October 
1995 Medical Evaluation Board report, to the most recent 
evidence, the July 1998 VA Neurologic examination report, and 
therefore, a staged rating is not for application in this 
case.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that the current evaluation for a severe disability 
resulting from the foot injury contemplates pain resulting in 
a severe degree of disability.  The service medical records 
indicated that the veteran used a CAM walker at work and 
other evidence shows that he presently receives a clothing 
allowance based on use of a CAM walker and orthopedic insole.  
The February 1997 VA examiner noted that the pain the veteran 
experience resulted in impaired function with an impaired 
gait cycle.

However, there is no evidence that pain is limiting function 
of the foot to a degree equivalent to loss of use of the 
foot.  Service medical records showed full range of motion of 
the ankle joint, subtalar joint, and metatarsophalangeal 
joint.  The February 1997 VA examiner noted that the veteran 
could stand and perform supination and pronation without 
problems and that there were no deformities of the foot.  
Moreover, there was no instability of the ankle and there was 
normal muscle strength.  Finally, the July 1998 VA examiner 
noted that the veteran had a normal gait, unassisted with 
mild limping favoring the left foot.  Based on this evidence, 
the Board concludes that the preponderance of the evidence is 
against a claim that no effective function remains in the 
left foot other than that which would be equally well served 
by an amputation stump with use of a suitable prosthetic 
appliance such that the acts of balance and propulsion, etc., 
could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. § 4.63.  Accordingly, the claim 
for a higher initial rating for the service-connected painful 
left great toe with fracture of the tibial sesamoid based on 
loss of use of the left foot must be denied.

Veterans Claims Assistance Act of 2000 (VCAA).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).  The appellant was notified in the supplemental 
statements of the case that there was no evidence showing 
that the service-connected painful left great toe with 
fracture of the tibial sesamoid resulted in loss of use of 
the left foot.  That is the key issue in this case, and 
supplemental statements of the case informed the appellant 
that such evidence was needed to substantiate his claim.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the supplemental statements of 
the case sent to the appellant and copied to his 
representative informed him of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  The RO did obtain VA 
outpatient treatment records from 1996 to 1998.  The 
appellant has not referred to any evidence, which has not 
already been obtained, that might aid his claim or that might 
be pertinent to the bases of the denial of this claim.  Thus, 
the RO has requested all relevant treatment records 
identified by the appellant in this case.  In addition, the 
appellant was provided VA examinations in February 1997 and 
July 1998 which described the nature and degree of disability 
of the left foot resulting from the service-connected painful 
left great toe with fracture of the tibial sesamoid.  
Therefore, the Board concludes that, in the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development of 
the evidence and expenditure of VA resources is not warranted 
in this case.


ORDER

An initial rating in excess of 30 percent for 
service-connected painful left great toe with fracture of the 
tibial sesamoid is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

